                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

OVERSEAS HARDWOODS       )
COMPANY, INC.,           )
    Plaintiff,           )
                         )
v.                       )                      CIVIL ACTION NO. 1:19-00191-N
                         )
HOGAN ARCHITECTURAL WOOD )
PRODUCTS, LLC, et al.,   )
    Defendants.          )

                                         ORDER

       This action is before the Court sua sponte on review of its subject matter

jurisdiction.1 Upon consideration, the undersigned finds that the following defective

allegations in support of subject matter jurisdiction must be remedied.

                               I.     Notice of Removal

         This case was removed to this Court by Defendant Hogan Architectural

Wood Products, LLC, which claims that its correct name is Hogan Architectural

Hardwoods, LLC (hereinafter, “the Hogan LLC”), under 28 U.S.C. § 1441(a). In its

Notice of Removal (Doc. 1), the Hogan LLC alleges diversity of citizenship under 28

U.S.C. § 1332(a) as the sole basis for the Court’s subject matter jurisdiction.      See 28


1 “It is . . . axiomatic that the inferior federal courts are courts of limited jurisdiction.
They are ‘empowered to hear only those cases within the judicial power of the United
States as defined by Article III of the Constitution,’ and which have been entrusted
to them by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am.
Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d
1365, 1367 (11th Cir. 1994)). Accordingly, “it is well settled that a federal court is
obligated to inquire into subject matter jurisdiction sua sponte whenever it may be
lacking.” Id. at 410. “[A] court should inquire into whether it has subject matter
jurisdiction at the earliest possible stage in the proceedings.” Id. See also
Arbaugh v. Y&H Corp., 546 U.S. 500, 514, (2006) (“[C]ourts, including this Court,
have an independent obligation to determine whether subject-matter jurisdiction
exists, even in the absence of a challenge from any party.”).
U.S.C. § 1446(a) (“A defendant or defendants desiring to remove any civil action from

a State court shall file in the district court of the United States for the district and

division within which such action is pending a notice of removal…containing a short

and plain statement of the grounds for removal…”).

        Where, as here, a case is removed from state court, “[t]he burden of

establishing subject matter jurisdiction falls on the party invoking removal.”     Univ.

of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411–12 (11th Cir. 1999). Accord,

e.g., City of Vestavia Hills v. Gen. Fid. Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012)

(“The removing party bears the burden of proof regarding the existence of federal

subject matter jurisdiction.”). “A defendant may remove an action to a district court

that would have original jurisdiction if complete diversity between the parties exists

and the amount in controversy exceeds $75,000.”       City of Vestavia Hills, 676 F.3d at

1313 (citing 28 U.S.C. § 1332). “Diversity jurisdiction requires complete diversity;

every plaintiff must be diverse from every defendant.”           Triggs v. John Crump

Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). “A party removing a case to

federal court based on diversity of citizenship bears the burden of establishing the

citizenship of the parties.”   Rolling Greens MHP, L.P. v. Comcast SCH Holdings

L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam). See also, e.g., Ray v. Bird

& Son & Asset Realization Co., Inc., 519 F.2d 1081, 1082 (5th Cir. 1975) (“The

burden of pleading diversity of citizenship is upon the party invoking federal

jurisdiction . . .” (citing Mas v. Perry, 489 F.2d 1396 (5th Cir. 1974)).2

      The Notice of Removal correctly alleges that the Plaintiff, a corporation, is a


2In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit handed down prior to the close of business on September 30, 1981.
citizen of Alabama.      See (Doc. 1 at 7, ¶ 21 (“Plaintiff OHC is an Alabama

corporation with its principal place of business in Mobile County, Alabama; and

hence is a citizen of Alabama.”)); 28 U.S.C. § 1332(c)(1). Correctly recognizing that,

for purposes of diversity jurisdiction, “a limited liability company is a citizen of any

state of which a member of the company is a citizen[,]” Rolling Greens MHP, L.P. v.

Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam),

the Notice of Removal also identifies the 3 members of the Hogan LLC: Defendant

M. David Hogan, non-party Johnnie F. Hogan, and non-party the Succession of Paul

M. Hogan, deceased. (Doc. 1 at 6, ¶ 16). The Notice alleges that M. David and

Johnnie Hogan, both natural persons, are citizens of Louisiana. (See id., ¶¶ 15, 17).

       However, the Notice of Removal only ever alleges that decedent Paul M.

Hogan, also a natural person, was a resident of Louisiana at the time of his death.

See (id. at 2, 6, ¶¶ 3, 18); 28 U.S.C. § 1332(c)(2) (for purposes of diversity jurisdiction,

“the legal representative of the estate of a decedent shall be deemed to be a citizen

only of the same State as the decedent…”). “Citizenship, not residence, is the key

fact that must be alleged . . . to establish diversity for a natural person.”     Taylor v.

Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994). 3          “Citizenship is equivalent to

3 While “[r]esidence alone is not the equivalent of citizenship,…the place of residence
is prima facie the domicile” when there is an evidentiary challenge to a party’s
citizenship. Stine v. Moore, 213 F.2d 446, 448 (5th Cir. 1954). Accord Slate v.
Shell Oil Co., 444 F. Supp. 2d 1210, 1215 n.9 (S.D. Ala. 2006) (Steele, J.) (“[W]hile
the two concepts are analytically distinct, a party's place of residence is prima facie
evidence of his domicile.”). Nevertheless, the fact that residence may be prima facie
evidence of domicile does not relieve the party invoking diversity jurisdiction of the
burden of alleging a natural person party’s place of domicile/citizenship, rather than
simply that party’s place of residence. The Eleventh Circuit has repeatedly held
that mere allegations of residence do not satisfy that pleading burden. See
Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir. 2013) (“As we indicated in
remanding this case for jurisdictional findings, the allegations in Travaglio’s
complaint about her citizenship are fatally defective. Residence alone is not
‘domicile’ for purposes of diversity jurisdiction. A person’s domicile is the place of

his true, fixed, and permanent home and principal establishment, and to which he

has the intention of returning whenever he is absent therefrom.”          McCormick v.

Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (citations, quotations, and footnote

omitted). That is, “domicile requires both residence in a state and ‘an intention to

remain there indefinitely....’ ”    Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th

Cir. 2013) (quoting McCormick, 293 F.3d at 1258 (internal quotation marks

omitted)) (emphasis added). See also Mas, 489 F.2d at 1399 (“For diversity purposes,

citizenship means domicile; mere residence in the State is not sufficient.”).

Accordingly,       the   Hogan     LLC   must   allege   Paul   M.   Hogan’s   state   of

citizenship/domicile at the time of his death to sufficiently allege complete diversity

of citizenship.4

enough.”); Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1342 n.12
(11th Cir. 2011) (“Ordinarily, the complaint must allege the citizenship, not
residence, of the natural defendants.”); Beavers v. A.O. Smith Elec. Prods. Co., 265 F.
App’x 772, 778 (11th Cir. 2008) (per curiam) (unpublished) (“The plaintiffs’
complaint alleges only the residence of the nearly 100 plaintiffs, not their states of
citizenship. Because the plaintiffs have the burden to affirmatively allege facts
demonstrating the existence of jurisdiction and failed to allege the citizenship of the
individual plaintiffs, the district court lacked subject matter jurisdiction on the face
of the complaint.” (internal citation and quotation omitted)); Crist v. Carnival Corp.,
410 F. App’x 197, 200 (11th Cir. 2010) (per curiam) (unpublished) (“The allegation
that Crist is a ‘resident’ of Florida is insufficient for diversity jurisdiction purposes
because residency is not the equivalent of citizenship.” (citing Cong. of Racial Equal.
v. Clemmons, 323 F.2d 54, 58 (5th Cir. 1963) (“Diversity of citizenship, not of
residence, is required under 28 U.S.C.A. § 1332. Wherever jurisdiction is predicated
upon the citizenship (or alienage) of the parties, it should be noted that since
residence is not the equivalent of citizenship, an allegation that a party is a
resident of a certain state or foreign country is not a sufficient allegation of
his citizenship.” (quotation and citation omitted) (emphasis added))).

4Given that the operative complaint at the time of removal demanded at least
$605,762.64 in damages, exclusive of interests and costs, § 1332(a)’s requisite
minimum amount in controversy is clearly satisfied.
       “Defective allegations of jurisdiction may be amended, upon terms, in the trial

or appellate courts.”         28 U.S.C. § 1653.    “[T]he failure to establish a party’s

citizenship at the time of filing the removal notice is a procedural, rather than

jurisdictional, defect.”      Corporate Mgmt. Advisors, Inc. v. Artjen Complexus, Inc.,

561 F.3d 1294, 1296 (11th Cir. 2009) (quotation omitted).           “If a party fails to

specifically allege citizenship in their notice of removal, the district court should

allow that party ‘to cure the omission,’ as authorized by § 1653.”         Id. at 1297.

Upon consideration, the Hogan LLC is hereby ORDERED to file and serve, no later

than Wednesday, May 8, 2019, an amended or supplemental Notice of Removal

that corrects the above-described deficiency in its allegations supporting diversity of

citizenship under § 1332(a), or that alleges some alternative basis for subject matter

jurisdiction.   The failure to comply with this order may result in remand of this

action sua sponte for lack of subject matter jurisdiction under 28 U.S.C. § 1447(c) (“If

at any time before final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.”).

                        II.      Plaintiff’s Amended Complaint

       On April 12, 2019, following removal, Defendant M. David Hogan filed pro se

an answer to the initial complaint. (Doc. 2). To date, the Hogan LLC has not filed

an answer or Rule 12 motion in response to the initial complaint. On April 24,

2019, the Plaintiff filed its First Amended Complaint, which joins Brent Upshaw and

Blake Ogilvie as defendants in this action.       (Doc. 14). Generally, such amendment

as a matter of course would have been proper under Federal Rule of Civil Procedure
15(a)(1)(B).   However, “[i]f after removal the plaintiff seeks to join additional

defendants whose joinder would destroy subject matter jurisdiction, the court may

deny joinder, or permit joinder and remand the action to the State court.”   28 U.S.C.

§ 1447(e). A “district court ha[s] no discretion to add [a nondiverse party] as a

defendant, retain jurisdiction and decide the case on the merits.” Ingram v. CSX

Transp., Inc., 146 F.3d 858, 863 (11th Cir. 1998). Rather, when § 1447(e) applies, a

district court has “only two options: (1) deny joinder; or (2) permit joinder and

remand [the] case to state court.”   Id.

      The First Amended Complaint only alleges Upshaw and Ogilvie’s state of

residence (see Doc. 14 at 2, ¶¶ 4 – 5), which, as explained above, is insufficient to

allege a natural person’s citizenship. Because the Plaintiff has failed to adequately

demonstrate that Upshaw and Ogilvie’s citizenships are diverse from the Plaintiff’s,

their joinder is denied at this time, and the First Amended Complaint (Doc. 14) is

hereby STRICKEN. However, the Plaintiff is hereby granted leave to file and

serve, no later than Wednesday, May 8, 2019, a second amended complaint that is

otherwise identical to the First Amended Complaint but that sufficiently alleges that

Upshaw and Ogilvie are diverse from the Plaintiff (i.e., that alleges their states of

citizenship/domicile, as opposed to mere residency). If Upshaw and/or Ogilvie are

in fact not diverse from the Plaintiff, the Plaintiff must seek leave of the Court to

join the non-diverse defendant(s), in accordance with § 1447(e).

      DONE and ORDERED this the 1st day of May 2019.

                                           /s/ Katherine P. Nelson
                                           KATHERINE P. NELSON
                                           UNITED STATES MAGISTRATE JUDGE
